Citation Nr: 0719704	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, found that 
new and material evidence had not been submitted to reopen 
the claims for service connection for a low back disability 
and a psychiatric disability.

The Board notes that the August 2004 rating decision also 
denied service connection for residuals of a knee injury, 
residuals of a head injury, a left leg disability, asthma, a 
right arm disability, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The veteran did not include these 
issues in his notice of disagreement that was received in 
January 2005, and he was not provided a statement of the 
case.  However, he subsequently included several of the 
issues in his substantive appeal that was received in 
September 2005.  However, since this document was received 
more than one year after notice of the initial denial of 
these claims, it is not considered timely.  See 38 C.F.R. 
§§ 20.201, 20.302 (2006) (a notice of disagreement must be 
filed within one year of the notice of the determination 
being appealed).  Therefore, the issues will not be addressed 
further in this decision.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The December 2001 rating decision that denied the claim 
for service connection for a low back disability is final.  

3.  The evidence received since the December 2001 rating 
decision is cumulative and does not relate to unestablished 
facts necessary to substantiate the claim for service 
connection for a low back disability.


CONCLUSION OF LAW

The evidence received since the final December 2001 rating 
decision that denied service connection for a low back 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In a January 2004 letter, issued prior to the rating decision 
that has been appealed, the RO provided notice to the veteran 
that his claim for service connection for a low back 
disability had previously been denied, and he was advised 
that he needed to submit new and material evidence in order 
to reopen the claim.  The letter also advised him regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  Finally, the letter informed him that 
the following types of evidence would help to make a decision 
on the claim:  dates of medical treatment during service, 
statements from persons who knew him in service and knew of 
any disabilities he had at that time, records and statements 
from service medical personnel, employment physical 
examinations, private medical records, pharmacy prescription 
records, or insurance examination reports.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additional notice was 
provided in April 2004, which specifically asked the veteran 
to provide information regarding his claimed 1982 automobile 
accident.  Notice was further provided in June and July 2004.  
Notice consistent with the provisions of Dingess was provided 
to the veteran prior to his personal hearing before the 
undersigned Veterans Law Judge in January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service VA treatment records, private 
treatment reports, and his lay statements.  In an August 2004 
Report of Contact, it was noted that the veteran did not have 
any additional evidence to submit.  Finally, he presented 
oral testimony before the undersigned at the RO in January 
2007.  The transcript has been obtained and associated with 
the claims folder.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting several lay statements and 
personal testimony at a hearing in January 2007.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his oral and written 
contentions, service medical records, and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally denied service connection for a low back 
disability in a March 2000 rating decision.  After the VCAA 
was enacted the issue was readjudicated and again denied in a 
December 2001 rating decision.  In that rating decision, the 
RO found that the evidence did not show that the veteran had 
a current back disability that began in, or was otherwise 
related to, his military service.  The veteran was notified 
of the decision later that month.  He did not appeal.  Thus, 
the December 2001 decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2006).  Therefore, new 
and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the December 2001 
rating decision included service medical records and VA 
outpatient treatment reports.  The veteran's service medical 
records did not document any treatment for a back injury.  
Upon separation from service in August 1982, the veteran 
declined an examination.  VA treatment records dated in 
September 1997 and December 2001 indicated that the veteran 
was seen for complaints of back pain that he experienced 
after he was involved in a motor vehicle accident at the age 
of 16, prior to his entry onto active duty.  The September 
1997 record noted that the veteran had reported low back pain 
that went down the back of his right leg for the past few 
months.  The problem was intermittent.  The RO concluded that 
the evidence did not show that the veteran had a current back 
disability that was incurred in or aggravated by his active 
military service.  The veteran was informed of this decision 
and he did not appeal it.  Hence, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).  

In October 2003, the veteran submitted a request to reopen 
the claim for service connection for a low back disability.  
He submitted several statements asserting that he had injured 
his back in service.  Additional VA treatment reports dated 
from October 2003 through April 2004 were received.  Most of 
the entries related to treatment for a psychiatric 
disability.  In an April 2004 progress note, it was noted 
that the veteran had low back pain radiating to the right 
lower extremity since a motor vehicle accident when he was 16 
years old.  Private treatment reports from the Helena 
Regional Medical Center show that the veteran was seen in May 
1999 for chest pain.  The veteran also provided testimony at 
a personal hearing before the undersigned at the RO in 
January 2007.  He testified that his back pain began in 1980 
while he was performing training exercises when he was 
stationed in Hawaii.  He sought treatment but they told him 
to take Tylenol.  He also recalled that he was hit by a car 
in 1976 and that he injured his back at that time.  It was 
not bothering him when he entered service.  He was also 
involved in a car accident in 1997, which caused upper and 
lower back problems.  

The Board finds that the evidence submitted since the last 
final denial does nothing but reiterate the veteran's prior 
contentions that he injured his back in service and caused 
his current low back disability.  This is essentially the 
same contention raised and considered by the RO at the time 
of the December 2001 decision.  Moreover, the additional 
medical reports also reiterate that the veteran first injured 
his back in a motor vehicle accident prior to his entry in 
service.  The reports do not show that the veteran injured 
his back in service; nor do they show that any currently 
diagnosed back disability was causally related to or 
otherwise aggravated by the veteran's active military 
service.  Consequently, the Board concludes that new and 
material evidence has not been submitted.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised.  To the 
extent that the medical evidence of record received since the 
December 2001 RO decision could be deemed new, it is not 
material to the issue at hand as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

In light of the above, the veteran's claim for service 
connection for a low back disability is not reopened, and the 
appeal is denied.  See 38 C.F.R. § 3.156(a).




ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a low back 
disability is not reopened, and the appeal is denied.  


REMAND

As to the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, the Board finds that the veteran was 
not provided a notice letter that informed him that service 
connection for a psychiatric disability was previously denied 
and that new and material evidence is needed to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Consequently, a remand is necessary to correct this 
procedural defect.  The letter should also provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in 
accordance with Dingess, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with respect to 
whether new and material evidence has been 
submitted sufficient to reopen the 
veteran's previously denied claim.  The 
letter should explain the basis of the 
prior denial of service connection for a 
psychiatric disability and indicate what 
evidence is necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient, in accordance with Kent, 
supra.  The letter should also advise the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


